DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, etc. (US 20180121728 A1) in view of Yu (US 20180150610 A1), further in view of Zets, etc. (US 9149222 B1), Malik, etc. (US 20180039328 A1), and McHale (US 20110173049 A1).
Regarding claim 1, Wells teaches that a method for monitoring and determining progress of a patient’s rehabilitative treatment (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments. In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient. The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107. The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine. The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102. In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 100 may split the captured video of the series of exercises into individual exercise videos. In an example, the video capture device 105 may be a Kinect from Microsoft of Redmond, Wash”), the method comprising:
sensing physiological performance and body portion movement while moving two or more portions of the patient’s body in response to visual and/or auditory instructions (See Wells: Fig. 8, and [0077], “FIG. 8 illustrates a flow chart showing a technique for displaying augmented reality clinical movements in accordance with some embodiments. The technique 800 includes an operation 802 to analyze information about a clinical movement, such as a clinical movement by a therapist, to determine a path of motion representative of at least a portion of the clinical movement. In an example, a clinical movement may include a movement for an exercise, a routine, a stretch, an occupational therapy movement, a physical therapy movement, or the like. The clinical movement of the therapist may be captured using a movement capture apparatus. In an example, the movement capture apparatus includes an infrared sensor and the path of motion is determined from a series of snapshots, the snapshots including infrared sensor data from the infrared sensor”);
generating first data in response to the sensed movement of a first portion of the patient’s body (See Wells: Fig. 5, and [0058], “In an example, the augmented reality device 501 may be used to display one or more previous attempts by a patient at performing a clinical movement. For example, the camera 506 may capture the patient performing the clinical movement for a first time, including a first range of motion (e.g., up to a first target object or a first patient-specific waypoint). The first clinical movement attempt may be stored in the memory 504 or the database 511”);
generating second data (See Wells: Fig. 5, and [0058], “Then, for example when the patient attempts the clinical movement a second or later time, the first attempt may be shown to the patient in the augmented reality display 510. The one or more previous attempts by the patient may be shown with a particular effect, such as a ghosting effect (e.g., faded, dim, or ethereal). The previous attempts may be shown in the augmented reality display 510 as the patient attempts the clinical movement at the later time, (e.g., previous attempts shown in real-time with the patient attempting the clinical movement)”) in response to the sensed movement of a second portion of the patient's body; and
determining an objective functional recovery level representing the patient’s rehabilitative treatment progress (See Wells: Fig. 4, and [0056], “In an example, the intended starting location 422, the intended path of motion 424, the intended ending location 426, or other bubbles may be changed automatically. For example, the bubbles may be changed to create a next level, such as to increase stress, increase challenge for the patient (e.g., by moving the bubbles further away from patient, changing the exercise, etc.). The automatic adjustments may be made based on a progression, such as a progression preselected by a therapist. In an example, a therapist may select a starting point and an ending point, and the video/animation evaluation component 404 may automatically interpolate points in between to adjust bubbles to change the way that the patient proceeds. For example, the progression may be based on a unique starting point of the patient's current success or current movement pattern (e.g., level of activity), and then may automatically create the intended path of motion 424 to get to a patient's unique finish goal or intermediate goal. In an example, difficulty of intended motion may be changed, for example by changing position of the bubbles, changing bubble sizes, changing the angle between the intended starting location 408 and the intended ending location 426 from the joint 406, or the like”) in response to all of a manifested category, a latent category and a significant category of the first data and the second data. 
However, Wells fails to explicitly disclose that sensing physiological performance; generating second data in response to the sensed movement of a second portion of the patient's body; and an objective functional recovery level representing the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category and a significant category of the first data and the second data.
However, Yu teaches that sensing physiological performance ( See Yu: Fig. 1, and [0044], “The health data collection device 110 receives a bio signal from a user. The health data collection device 110 extracts a feature factor from the bio signal. The health data collection device 110 may classify the feature factors and generate physiological function data representing the physiological features of each organ of the human body. For example, the physiological function data may represent blood pressure, cardiac output, skin temperature, and so on. The health data collection device 110 may convert the bio signal into bio signal data and convert the extracted feature factor into feature factor data”); and
generating second data in response to the sensed movement of a second portion of the patient's body (See Yu: Fig. 1 and [0047], “The bio signal measurement device 112 measures a first bio signal from the user in the stabilization state and a second bio signal from the user in the perturbation state. The bio signal measurement device 112 may further measure a third bio signal from the user in the restored stabilization state after the perturbation state. Since the state of the human body changes by stimulation, the first bio signal and the second bio signal will be different. The difference between the first bio signal and the second bio signal may be an index of the user's health state”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wells to have sensing physiological performance; and generating second data in response to the sensed movement of a second portion of the patient's body as taught by Yu in order to optimize the health state evaluation data to be collected (See Yu: Figs. 1 and 8, and [0101], “In operation S120, the controller 113 sets a bio signal measurement reference and a stimulation provision reference. The controller 113 may set a bio signal measurement reference and a stimulation provision reference based on personal information or personal identification information. In addition, the controller 113 may consider the response signal provided by the user in response to the guidance information to set a bio signal measurement reference and a stimulation provision reference. The degree of response to stimulation, the degree of recognizing stimulation, and the degree of maintaining a stabilization state vary for each individual. The controller 113 may use personal information or personal identification information to determine the intensity of stimulation, the provision duration of stimulation, the type of stimulation, the measurement time point of bio signal, and the type of bio signal. Thus, optimized data for analyzing a user's health function may be extracted”). Wells teaches a method and system that may analyze the clinical movement of a therapist by comparing the captured patient movement with the intended movements and checking if they are within a tolerant threshold; while Yu teaches a system and method that may evaluate the rehabilitative progress by comparing the first static physiological response with the second stimulated physiological response from the patients. Therefore, it is obvious to one of ordinary skill in the art to modify Wells by Yu to perform rehabilitative progress evaluation by replacing the intended behaviour with the static behaviour of the patient. The motivation to modify Wells by Yu is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Wells, modified by YU, fails to explicitly disclose that an objective functional recovery level representing the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category and a significant category of the first data and the second data.
However, Zets teaches that an objective functional recovery level representing the patient’s rehabilitative treatment progress the patient’s rehabilitative treatment progress in response to all of a manifested category (See Zets: Fig. 12, and Col. 32 Lines 31-51, “This invention 600 is particularly useful as an assessment measurement tool for measuring the functional balance abilities of a subject. Multiple gait tasks are known to be reliable and accurate indicators of behavior functional ability. However, prior-art efforts to assess performance during such complex gait activities rely on human observations and subjective scoring. Therefore it is also an object of this invention, to provide measures that consist of multiple items that are to be summarized clinically into a composite score using computer based (automated scoring). For example, headshake may be simultaneously measured together with COP excursion during a dynamic gait task with associate head movement. The COP sway may be compared to pre-set limits or scored proportional to preset constant that are based on subject height, foot size and age). Excursions due to unplanned trips and falls may similarly be evaluated from the collected data and presented as a variance to be included in a score. The score may be made up of multiple tasks (as described in the list hereinbefore), each assessed individually. Therapist and patient instructions are further automated and provided using a computer. This is described in further detail below”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wells to have an objective functional recovery level representing the patient’s rehabilitative treatment progress the patient’s rehabilitative treatment progress in response to all of a manifested category as taught by Zets in order to ensure that the dynamic modifications are efficiently facilitated to accommodate the special needs of each subject and to adapt dynamically to challenge the subject to achieve new skill levels when the subject has mastered a certain tasks (See Zets: Figs. 1, and Col. 9 Lines 22-36, “Moreover, because the object of clinical treatment is the transfer of knowledge and experience to the subject during the treatment, embodiments facilitate dynamic modifications to accommodate the special needs of each subject and to adapt dynamically to challenge the subject to achieve new skill levels when the subject has mastered a certain tasks. This dynamic process is believed to be related to brain plasticity. Thus functional activities, after a training and evaluation period, may be repetitively practiced in a clinical setting using an environment that adaptively changes task difficulty as well as the number of tasks. Some embodiments also contemplate a take-home system that is programmed with the characteristics and requirements tailored to specific subjects, at a specific stage in their training or treatment, allowing subjects to continue balance training therapy in the home environment”). Wells teaches a method and system that may analyze the clinical movement of a therapist by comparing the captured patient movement with the intended movements and checking if they are within a tolerant threshold to access the rehabilitative progress; while Zets teaches a system and method that may evaluate the rehabilitative progress with a function of multiple variables to arrive at a score representing the improvements. Therefore, it is obvious to one of ordinary skill in the art to modify Wells by Zets to perform rehabilitative progress evaluation by a function of various affecting items to arrive at a score. The motivation to modify Wells by Zets is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Wells, modified by YU and Zets, fails to explicitly disclose that the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category and a significant category of the first data and the second data.
However, Malik teaches that the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category (See Malik: Fig. 1, and [0045], “The proposed methodology considers a continuous-time linear time-invariant (LTI) Gaussian dynamical system model consisting of a latent multivariate random process, x(t), with Markovian dynamics, related to multivariate observations, y(t). Such state-space model is expressed as”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wells to have the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category as taught by Malik in order to eliminate low-information channels to improve computational efficiency and generalization capability of the system (See Malik: [0017], “The present invention pertains to a process for selection of neural signals with the purpose of eliminating low-information channels to improve the computational efficiency and generalization capability of a biomedical system and the corresponding biomedical interface system. The problem of identifying the most preferred signal channels (chosen, in one non-limiting example, from the available plethora of channels transmitting neural activity to a neural interface system) and finding the optimal tradeoff between model complexity and performance of the neural interface system is solved by ranking and selecting the channels according to the information content of signals transmitted through these channels (in one specific example—the depth of modulation of such signals). Embodiments of the invention offer a biomedical system characterized by several orders of magnitude lower complexity but virtually identical decoding performance as compared to the systems utilizing the now popular greedy search or stepwise regression, which includes forward selection (C. Vargas-Irwin et al., J. Neurosci., vol 30, no. 29, pp. 9659-9669, July 2010; J. Zhuang et al., IEEE Trans. Biomed. Eng., vol. 57, no. 7, pp. 1774-1784, July 2010), backward elimination (J. Wessberg et al., Nature, vol. 408, no. 6810, pp. 361-365, November 2000), or selective neuron dropping (J. C. Sanchez et al., IEEE Trans. Biomed. Eng., vol. 51, no. 6, pp. 943-953, June 2004). As a result of removal from the consideration by the neural interface system the channels characterized by low modulation depth, the embodiments of the invention increased SNR”). Wells teaches a method and system that may analyze the clinical movement of a therapist by comparing the captured patient movement with the intended movements and checking if they are within a tolerant threshold; while Malik teaches a system and method that may evaluate the rehabilitative progress with manifested variables and latent variables. Therefore, it is obvious to one of ordinary skill in the art to modify Wells by Malik to perform rehabilitative progress evaluation by including the manifested variables and latent variables. The motivation to modify Wells by Malik is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Wells, modified by YU, Zets, and Malik, fails to explicitly disclose that the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category and a significant category of the first data and the second data.
However, McHale teaches that the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category and a significant category of the first data and the second data (See McHale: Fig. 4, and [0061], “Within the variable analytics module 45, a separate regression analysis is performed for each component of the defined stakeholder relationship causality model 52. The regression analysis performed for each component of the model allows for the identification of significant variables that ultimately drive customers' behavioural intentions 20. For example, the linear regression performed on the experiential and attitudinal variables 18 identifies the subset of variables that contribute most to the prediction of customers' behavioural intentions 20 such as repeat business and advocacy and therefore are likely to have the most significant impact on actual behaviours and organizational performance 16. At the conclusion of this process, the variable analytics software module 45 automatically produces reports 50 for the user to review and interpret”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wells to have the patient’s rehabilitative treatment progress in response to all of a manifested category, a latent category and a significant category of the first data and the second data as taught by McHale in order to improve customer satisfaction and market share value (See McHale: Fig. 6, and [0067], “For instance, a standardized Beta score of 0.377 for the independent latent variable `satisfaction` can be interpreted as predicting that the behavioural intention of `retention` will improve by almost 38% if `satisfaction` was increased by 1 unit. The resulting impact calculations can be utilized by the impacts calculation module 46 to calculate the predicted effect on financial performance metrics such as customer life time value (CLTV) and the increase/decrease in the overall value of the organization's customer base. Calculated impacts of independent latent variables on linked dependent variables, as per the specific stakeholder relationship causality model 52 utilized, form the basis for later identifying and generating appropriate action plans designed to maximize organizational performance 16”). Wells teaches a method and system that may analyze the clinical movement of a therapist by comparing the captured patient movement with the intended movements and checking if they are within a tolerant threshold; while McHale teaches a system and method that may evaluate the performance function with various variables, including manifested variables, latent variables, and significant variables in order to have a better evaluation results. Therefore, it is obvious to one of ordinary skill in the art to modify Wells by McHale to perform rehabilitative progress evaluation by including the manifested variables, latent variables, and significant variables. The motivation to modify Wells by McHale is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method in accordance with Claim 1 wherein generating the first data comprises:
generating first physiological performance data in response to the sensed physiological performance of the first portion of the patient’s body (See Wells: Fig. 1, and [0031], “The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the therapist 102 or other caregiver (e.g., a surgeon) after the patient 104 performs a movement, completes a scheduled session, or performs at least part of scheduled therapy”);
generating first sensed movement data in response to the sensed movement of the first portion of the patient's body (See Wells: Fig. 1, and [0026], “The system 100 may be used to capture three-dimensional movement. For example, the video capture device 105 may include a movement capture apparatus. The movement capture apparatus may include two or more infrared sensors or cameras to detect or capture three dimensional movement. The video capture device 105 may include a camera to capture video in conjunction with infrared captured movement. The movement captured may include video”); and
segmenting the first physiological performance data and the first sensed movement data to generate the first data (See Wells: Fig. 1, and [0049], “In an example, creating a path of motion or a target object may be automated with a target range of motion, such as one based on a diagnosis. For example, a therapist may perform a complete clinical movement, which may include one or more waypoints along the complete clinical movement, the waypoints representing progress points. The waypoints may include an initial partial clinical movement corresponding with a first target object along the path of motion, a second partial clinical movement corresponding with a second target object along the path of motion, etc. An ultimate target may be placed at the end of the path of motion. In this way, a plurality of path of motion targets may be established representing a full range of motion. The full range of motion may be broken down into partial range of motion segments, which may be displayed (e.g., progressively) to a patient in an augmented reality environment. The segments may be coupled to increase the range of motion targets progressively (e.g., each day adding another target with a wider range of motion). The range of motion may include functional measures that may be achieved by a patient. In an example, the range of motion may be changed based on a patient's height, weight, range of motion, proportionality, etc.”).
Regarding claim 3, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 2 as outlined above. Further, Yu and Malik teach that the method in accordance with Claim 2 wherein generating the second data comprises:
generating second physiological performance data in response to the sensed physiological performance of the second portion of the patient’s body (See Yu: Fig. 1, and [0047], “The bio signal measurement device 112 measures a first bio signal from the user in the stabilization state and a second bio signal from the user in the perturbation state. The bio signal measurement device 112 may further measure a third bio signal from the user in the restored stabilization state after the perturbation state. Since the state of the human body changes by stimulation, the first bio signal and the second bio signal will be different. The difference between the first bio signal and the second bio signal may be an index of the user's health state”);
generating second sensed movement data in response to the sensed movement of the second portion of the patient’s body (See Yu: Fig. 1, and [0157], “The response to stimulation may be complex. For example, when visual stimulation and auditory stimulation are provided to a user, the measured response may be a tactile response such as touch movement and an auditory response such as voice. That is, the health data collection device 110 may measure complex sensory responses with respect to complex sensory stimulation. For example, a display included in the health data collection device 110 may display a moving point and a speaker may provide a specific sound. A user may move a touch pen or a laser point to follow a moving point and speak in response to a specific sound. The health data collection device 110 may measure each response time and measure the accuracy of the response”); and
segmenting the second physiological performance data and the second sensed movement data to generate the second data (See Malik: Fig. 1, and [0041], “It is therefore highly suited to real-time neural decoding and high-throughput offline analyses with high-dimensional state or observation vectors or large number of temporal samples. (For the purposes of this disclosure and accompanying claims, a real-time performance of a system is understood as performance which is subject to operational deadlines from a given event to a system's response to that event.) Indeed, in stark contradistinction with the commonly used greedy search algorithm, which requires hours for optimal channel identification based on pre-recorded data, the embodiment of the present invention perform the required assessment during the actual operation of the biomedical system, thereby enabling the selector 140 and the decoder 150 to govern the end effector in a matter of seconds at most”).
Regarding claim 4, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 3 as outlined above. Further, Wells teaches that the method in accordance with Claim 3 wherein determining the objective functional recovery level comprises determining the objective functional recovery level representing the patient’s rehabilitative treatment progress in response to corresponding segmented portions of the first data and the second data (See Wells: Fig. 2, and [0035], “The AR display 200 may allow the patient 201 to select a joint or location on an AR avatar. By selecting a joint or location on the AR avatar, the patient 201 may indicate what hurts or needs attention on the patient 201, select a side of the body, be prompted for a pain level, or the like. In another example, the patient 201 may select options from a user interface within the AR display 200, such as, a scale bar to select pain. The AR display 200 may include a questionnaire for the patient to answer so that a therapist may evaluate progress or determine exercises for the patient”).
Regarding claim 5, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 1 as outlined above. Further, Wells and Yu teach that the method in accordance with Claim 1 wherein the first portion of the patient's body is an affected portion of the patient’s body requiring rehabilitative treatment and wherein the second portion of the patient’s body is an unaffected portion of the patient’s body which is healthy (See Yu: Fig. 1, and [0046], “The stimulation providing device 111 provides stimulation to the user. The user in a stabilization state may change to a perturbation state by the provided stimulus. The bio signal measured from the user in the stabilization state and the bio signal measured from the user in the perturbation state are different. Changes in the bio signal vary depending on the user's health state, i.e., the healthy state, the diseased state, and the health state's stage. That is, when the stimulation providing device 111 is used, the health function of the user may be more accurately and easily analyzed. The stimulation providing device 111 may provide electrical stimulation and pressure stimulation and may be implemented to provide various stimulations such as visual, auditory, olfactory, tactile, and taste”; and See Wells: [0002], “Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities. Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation. Occupational or physical therapy includes exercises or activities to recover from an injury, surgery, or to otherwise improve mobility. Often, patients forget how to do activities associated with rehabilitation or are unable to understand the provided instructions describing the activities”).
Regarding claim 6, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 1 as outlined above. Further, Yu teaches that the method in accordance with Claim 1 wherein determining an objective functional recovery level comprises:
transmitting the first data and the second data from a first location where the patient is responding to the visual and/or auditory instructions to a second location (See Yu: Figs. 1 and 12, and [0138], “In operation S270, the controller 113 processes the generated data. The generated data may include bio signal data obtained by converting the measured bio signal, stimulation data that includes information about electrical stimulation, feature factor data, and physiological function data. The controller 113 classifies the generated data. The health data collection device 110 may transmit data generated using the communication device to the management server 120. The transmitted data is stored in the data storage unit 121 as visit data”); and
processing the first and second data at the second location to determine the objective functional recovery level representing the patient’s rehabilitative treatment progress (See Yu: Fig. 15, and [0162], “In operation S480, the controller 113 processes the generated data. The generated data may include bio signal data obtained by converting the measured bio signal, stimulation data that includes information about electrical stimulation, feature factor data, and physiological function data. In addition, the generated data may additionally include use response related data, such as response time information, accuracy information, response order information, and process information, which are generated by operations S430 and S440. The controller 113 classifies the generated data. The health data collection device 110 may transmit data generated using the communication device to the management server 120. The transmitted data is stored in the data storage unit 121 as visit data”).
Regarding claim 7, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 2 as outlined above. Further, Zets and Malik teach that the method in accordance with Claim 2 wherein generating the first physiological performance data comprises generating the first physiological performance data in response to an electromyography (EMG) of the sensed physiological performance of the first portion of the patient's body (See Malik: Fig. 1, and [0101], “In the above setting, the measure of the modulation depth of the acquired signals is used to quantify the response evoked in that neuron by the applied stimulus, and results in a tuning curve estimate for that neuron. Repeating such analysis across a neuronal ensemble can help in comparative analysis of neuronal tuning properties. Alternatively or in addition, the proposed methodology can be applied to any neuroscience experiment in which the underlying system can be expressed in the form of a state-space model that involves any of the intracortical (spike-rate, multiunit threshold crossing rate, analog multiunit activity, or local field potential), epicortical (elecrtrocorticogram), or epicranial (electroencephalogram or functional magnetic resonance imaging) neural signals”), and wherein generating the first sensed movement data comprises generating the first sensed movement data in response to inertial measurement units (IMU) of the sensed movement of the first portion of the patient’s body (See Zets: Fig. 1, and Col. 9 Lines 37-48, “Referring now to FIG. 1, a motional training system 10 according to aspects of the present invention is illustrated. The motional training system 10 is operated by a therapist 40 to provide motional training for a subject 15. As described previously, in an example application, the motional training system 10 may be employed to treat balance disorders in the subject 15. As shown in FIG. 1, the subject 15 is situated on force plates 11a and 11b, while a vibrotactile feedback mechanism 16 as well as optional inertial sensors 12 and 13 are mounted on, or coupled to, the subject 15. Meanwhile, another vibrotactile feedback mechanism 42 may be mounted on the therapist 40”).
Regarding claim 8, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 3 as outlined above. Further, Zets and Malik teach that the method in accordance with Claim 3 wherein generating the second physiological performance data comprises generating the second physiological performance data in response to an electromyography (EMG) of the sensed physiological performance of the second portion of the patient's body (See Malik: Fig. 1, and [0101], “In the above setting, the measure of the modulation depth of the acquired signals is used to quantify the response evoked in that neuron by the applied stimulus, and results in a tuning curve estimate for that neuron. Repeating such analysis across a neuronal ensemble can help in comparative analysis of neuronal tuning properties. Alternatively or in addition, the proposed methodology can be applied to any neuroscience experiment in which the underlying system can be expressed in the form of a state-space model that involves any of the intracortical (spike-rate, multiunit threshold crossing rate, analog multiunit activity, or local field potential), epicortical (elecrtrocorticogram), or epicranial (electroencephalogram or functional magnetic resonance imaging) neural signals”), and wherein generating the second sensed movement data comprises generating the second sensed movement data in response to inertial measurement units (IMU) of the sensed movement of the second portion of the patient’s body (See Zets: Fig. 1, and Col. 9 Lines 37-48, “Referring now to FIG. 1, a motional training system 10 according to aspects of the present invention is illustrated. The motional training system 10 is operated by a therapist 40 to provide motional training for a subject 15. As described previously, in an example application, the motional training system 10 may be employed to treat balance disorders in the subject 15. As shown in FIG. 1, the subject 15 is situated on force plates 11a and 11b, while a vibrotactile feedback mechanism 16 as well as optional inertial sensors 12 and 13 are mounted on, or coupled to, the subject 15. Meanwhile, another vibrotactile feedback mechanism 42 may be mounted on the therapist 40”).
Regarding claim 9, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 5 as outlined above. Further, Wells teaches that the method in accordance with Claim 5 wherein the first portion of the patient’s body moved comprises an affected one of the patient’s arm, the patient's leg, the patient’s hand, the patient’s foot, the patient’s fingers or the patient’s toes, and wherein the second portion of the patient's body moved comprises an unaffected other one of the patient’s arm, the patient’s leg, the patient’s hand, the patient’s foot, the patient’s fingers or the patient’s toes (See Wells: Fig. 1, and [0022], “Aspects of the exercise may be selected using the input device 109. The selected aspects may include a starting position, an ending position, or a transition motion. When a starting position is selected, the display device 107 may display the selection at the appropriate time in the captured video of the exercise. For example, a circle may be drawn around a displayed body part (e.g., a foot, a hand, etc.), which may be displayed in the captured video for the exercise. Similarly, an ending position may be highlighted. When a transition motion is selected, a path may be displayed during the captured video that tracks with the selection. The starting position, ending position, or the transition motion may include more area on the captured video than the body part occupies (e.g., a radius around a center point of the body part)”).
Regarding claim 10, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 1 as outlined above. Further, Wells, Yu, Zets, Malik, and McHale teach that a system for monitoring and determining progress of a patient’s rehabilitative treatment (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments. In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient. The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107. The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine. The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102. In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 100 may split the captured video of the series of exercises into individual exercise videos. In an example, the video capture device 105 may be a Kinect from Microsoft of Redmond, Wash”), the system comprising:
a patient output device configured to display visual and/or presenting auditory instructions to the patient (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments. In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient. The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107”):
a plurality of sensory devices configured to sense physiological performance (See Yu: Fig. 1, and [0044], “The health data collection device 110 receives a bio signal from a user. The health data collection device 110 extracts a feature factor from the bio signal. The health data collection device 110 may classify the feature factors and generate physiological function data representing the physiological features of each organ of the human body. For example, the physiological function data may represent blood pressure, cardiac output, skin temperature, and so on. The health data collection device 110 may convert the bio signal into bio signal data and convert the extracted feature factor into feature factor data”) and body portion movement while the patient moves two or more portions of the patient’s body in response to the visual and/or auditory instructions (See Wells: Fig. 8, and [0077], “FIG. 8 illustrates a flow chart showing a technique for displaying augmented reality clinical movements in accordance with some embodiments. The technique 800 includes an operation 802 to analyze information about a clinical movement, such as a clinical movement by a therapist, to determine a path of motion representative of at least a portion of the clinical movement. In an example, a clinical movement may include a movement for an exercise, a routine, a stretch, an occupational therapy movement, a physical therapy movement, or the like. The clinical movement of the therapist may be captured using a movement capture apparatus. In an example, the movement capture apparatus includes an infrared sensor and the path of motion is determined from a series of snapshots, the snapshots including infrared sensor data from the infrared sensor”); and 
a processing device, the processing device comprising at least one memory storing computer program and at least one processor configured to execute the computer program to (See Wells: Fig. 5, and [0059], “FIG. 5 illustrates a system 500 for displaying augmented reality clinical movements in accordance with some embodiments. The system 500 includes a gesture analyzer device 503. The gesture analyzer device 503 may include a processor and memory or may be connected to a device, such as the augmented reality device 501 that includes a processor 502 and memory 504. In an example, the gesture analyzer device 503 may include a movement capture apparatus (e.g., a camera or a Kinect) 503. The augmented reality device 501 may include a feedback controller 508 or a display 510. The gesture analyzer device 503 may be in communication with a database 511. The database 511 may include video storage 512 or animation storage 514. In an example, the augmented reality device 501 may be a Holo Lens manufactured by Microsoft of Redmond, Wash”):
generate first data in response to the sensed movement of a first portion of the patient’s body (See Wells: Fig. 5, and [0058], “In an example, the augmented reality device 501 may be used to display one or more previous attempts by a patient at performing a clinical movement. For example, the camera 506 may capture the patient performing the clinical movement for a first time, including a first range of motion (e.g., up to a first target object or a first patient-specific waypoint). The first clinical movement attempt may be stored in the memory 504 or the database 511”), 
generate second data (See Wells: Fig. 5, and [0058], “In an example, the augmented reality device 501 may be used to display one or more previous attempts by a patient at performing a clinical movement. For example, the camera 506 may capture the patient performing the clinical movement for a first time, including a first range of motion (e.g., up to a first target object or a first patient-specific waypoint). The first clinical movement attempt may be stored in the memory 504 or the database 511”) in response to the sensed movement of a second portion of the patient’s body (See Yu: Fig. 1 and [0047], “The bio signal measurement device 112 measures a first bio signal from the user in the stabilization state and a second bio signal from the user in the perturbation state. The bio signal measurement device 112 may further measure a third bio signal from the user in the restored stabilization state after the perturbation state. Since the state of the human body changes by stimulation, the first bio signal and the second bio signal will be different. The difference between the first bio signal and the second bio signal may be an index of the user's health state”), and 
determine an objective functional recovery level representing the patient’s rehabilitative treatment progress in response to all of a manifested category (See Zets: Fig. 12, and Col. 32 Lines 31-51, “This invention 600 is particularly useful as an assessment measurement tool for measuring the functional balance abilities of a subject. Multiple gait tasks are known to be reliable and accurate indicators of behavior functional ability. However, prior-art efforts to assess performance during such complex gait activities rely on human observations and subjective scoring. Therefore it is also an object of this invention, to provide measures that consist of multiple items that are to be summarized clinically into a composite score using computer based (automated scoring). For example, headshake may be simultaneously measured together with COP excursion during a dynamic gait task with associate head movement. The COP sway may be compared to pre-set limits or scored proportional to preset constant that are based on subject height, foot size and age). Excursions due to unplanned trips and falls may similarly be evaluated from the collected data and presented as a variance to be included in a score. The score may be made up of multiple tasks (as described in the list hereinbefore), each assessed individually. Therapist and patient instructions are further automated and provided using a computer. This is described in further detail below”), a latent category (See Malik: Fig. 1, and [0045], “The proposed methodology considers a continuous-time linear time-invariant (LTI) Gaussian dynamical system model consisting of a latent multivariate random process, x(t), with Markovian dynamics, related to multivariate observations, y(t). Such state-space model is expressed as”) and a significant category of the first data and the second data (See McHale: Fig. 4, and [0061], “Within the variable analytics module 45, a separate regression analysis is performed for each component of the defined stakeholder relationship causality model 52. The regression analysis performed for each component of the model allows for the identification of significant variables that ultimately drive customers' behavioural intentions 20. For example, the linear regression performed on the experiential and attitudinal variables 18 identifies the subset of variables that contribute most to the prediction of customers' behavioural intentions 20 such as repeat business and advocacy and therefore are likely to have the most significant impact on actual behaviours and organizational performance 16. At the conclusion of this process, the variable analytics software module 45 automatically produces reports 50 for the user to review and interpret”).
Regarding claim 11, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 10 as outlined above. Further, Wells teaches that the system in accordance with Claim 10 wherein the at least one processor is further configured to execute the computer program to generate the first data by generating first physiological performance data in response to the sensed physiological performance of the first portion of the patient’s body (See Wells: Fig. 1, and [0031], “The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the therapist 102 or other caregiver (e.g., a surgeon) after the patient 104 performs a movement, completes a scheduled session, or performs at least part of scheduled therapy”), 
generating first sensed movement data in response to the sensed movement of the first portion of the patient's body (See Wells: Fig. 1, and [0026], “The system 100 may be used to capture three-dimensional movement. For example, the video capture device 105 may include a movement capture apparatus. The movement capture apparatus may include two or more infrared sensors or cameras to detect or capture three dimensional movement. The video capture device 105 may include a camera to capture video in conjunction with infrared captured movement. The movement captured may include video”), and 
segmenting the first physiological performance data and the first sensed movement data to generate the first data (See Wells: Fig. 1, and [0049], “In an example, creating a path of motion or a target object may be automated with a target range of motion, such as one based on a diagnosis. For example, a therapist may perform a complete clinical movement, which may include one or more waypoints along the complete clinical movement, the waypoints representing progress points. The waypoints may include an initial partial clinical movement corresponding with a first target object along the path of motion, a second partial clinical movement corresponding with a second target object along the path of motion, etc. An ultimate target may be placed at the end of the path of motion. In this way, a plurality of path of motion targets may be established representing a full range of motion. The full range of motion may be broken down into partial range of motion segments, which may be displayed (e.g., progressively) to a patient in an augmented reality environment. The segments may be coupled to increase the range of motion targets progressively (e.g., each day adding another target with a wider range of motion). The range of motion may include functional measures that may be achieved by a patient. In an example, the range of motion may be changed based on a patient's height, weight, range of motion, proportionality, etc.”).
Regarding claim 12, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 11 as outlined above. Further, YU and Malik teach that the system in accordance with Claim 11 wherein the at least one processor is further configured to execute the computer program to generate the second data by generating second physiological performance data in response to the sensed physiological performance of the second portion of the patient’s body (See Yu: Fig. 1, and [0047], “The bio signal measurement device 112 measures a first bio signal from the user in the stabilization state and a second bio signal from the user in the perturbation state. The bio signal measurement device 112 may further measure a third bio signal from the user in the restored stabilization state after the perturbation state. Since the state of the human body changes by stimulation, the first bio signal and the second bio signal will be different. The difference between the first bio signal and the second bio signal may be an index of the user's health state”), 
generating second sensed movement data in response to the sensed movement of the second portion of the patient’s body (See Yu: Fig. 1, and [0157], “The response to stimulation may be complex. For example, when visual stimulation and auditory stimulation are provided to a user, the measured response may be a tactile response such as touch movement and an auditory response such as voice. That is, the health data collection device 110 may measure complex sensory responses with respect to complex sensory stimulation. For example, a display included in the health data collection device 110 may display a moving point and a speaker may provide a specific sound. A user may move a touch pen or a laser point to follow a moving point and speak in response to a specific sound. The health data collection device 110 may measure each response time and measure the accuracy of the response”), and 
segmenting the second physiological performance data and the second sensed movement data to generate the second data (See Malik: Fig. 1, and [0041], “It is therefore highly suited to real-time neural decoding and high-throughput offline analyses with high-dimensional state or observation vectors or large number of temporal samples. (For the purposes of this disclosure and accompanying claims, a real-time performance of a system is understood as performance which is subject to operational deadlines from a given event to a system's response to that event.) Indeed, in stark contradistinction with the commonly used greedy search algorithm, which requires hours for optimal channel identification based on pre-recorded data, the embodiment of the present invention perform the required assessment during the actual operation of the biomedical system, thereby enabling the selector 140 and the decoder 150 to govern the end effector in a matter of seconds at most”).
Regarding claim 13, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 12 as outlined above. Further, Wells teaches that the system in accordance with Claim 12 wherein the at least one processor is further configured to execute the computer program to determine the objective functional recovery level by determining the objective functional recovery level representing the patient’s rehabilitative treatment progress in response to corresponding segmented portions of the first data and the second data (See Wells: Fig. 2, and [0035], “The AR display 200 may allow the patient 201 to select a joint or location on an AR avatar. By selecting a joint or location on the AR avatar, the patient 201 may indicate what hurts or needs attention on the patient 201, select a side of the body, be prompted for a pain level, or the like. In another example, the patient 201 may select options from a user interface within the AR display 200, such as, a scale bar to select pain. The AR display 200 may include a questionnaire for the patient to answer so that a therapist may evaluate progress or determine exercises for the patient”).
Regarding claim 14, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 10 as outlined above. Further, Wells and Yu teach that the system in accordance with Claim 10 wherein the first portion of the patient’s body is an affected portion of the patient’s body requiring rehabilitative treatment and wherein the second portion of the patient’s body is an unaffected portion of the patient’s body which is healthy (See Yu: Fig. 1, and [0046], “The stimulation providing device 111 provides stimulation to the user. The user in a stabilization state may change to a perturbation state by the provided stimulus. The bio signal measured from the user in the stabilization state and the bio signal measured from the user in the perturbation state are different. Changes in the bio signal vary depending on the user's health state, i.e., the healthy state, the diseased state, and the health state's stage. That is, when the stimulation providing device 111 is used, the health function of the user may be more accurately and easily analyzed. The stimulation providing device 111 may provide electrical stimulation and pressure stimulation and may be implemented to provide various stimulations such as visual, auditory, olfactory, tactile, and taste”; and See Wells: [0002], “Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities. Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation. Occupational or physical therapy includes exercises or activities to recover from an injury, surgery, or to otherwise improve mobility. Often, patients forget how to do activities associated with rehabilitation or are unable to understand the provided instructions describing the activities”).
Regarding claim 15, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 10 as outlined above. Further, Yu teaches that the system in accordance with Claim 10 wherein the processing device comprises a first processing device and a second processing device, the first processing device comprising at least one first memory storing first computer program and at least one first processor configured to execute the first computer program to generate the first data in response to the sensed movement of the first portion of the patient’s body and generate the second data in response to the sensed movement of the second portion of the patient’s body (See Yu: Fig. 1, and [0049], “The controller 113 may be implemented in a computer system, e.g., as a computer readable medium. The controller 113 may include one or more of a processor, an input device, an output device, and a storage, each of which communicates through a bus. The processor may include a central processing unit (CPU) and an application processor. The processor executes processing instructions stored in the storage. For example, the processor may execute processing instructions for extracting the feature factor of the bio signal. The processor may execute processing instructions for generating physiological function data in response to the personal information (or personal identification information provided by the management server 120). The storage may include various forms of volatile or non-volatile storage media. The storage may store bio signal data, feature factor data, and physiological function data”); and 
the second processing device comprising at least one second memory storing second computer program and at least one second processor configured to execute the second computer program to determine the objective functional recovery level representing the patient's rehabilitative treatment progress in response to all of the manifested category, the latent category and the significant category of the first data and the second data (See Yu: Fig. 15, and [0162], “In operation S480, the controller 113 processes the generated data. The generated data may include bio signal data obtained by converting the measured bio signal, stimulation data that includes information about electrical stimulation, feature factor data, and physiological function data. In addition, the generated data may additionally include use response related data, such as response time information, accuracy information, response order information, and process information, which are generated by operations S430 and S440. The controller 113 classifies the generated data. The health data collection device 110 may transmit data generated using the communication device to the management server 120. The transmitted data is stored in the data storage unit 121 as visit data”),
the system further comprising transceiver coupled between the first processing device and the second processing device, the transceiver transmitting the first data and the second data from a first location where the patient is responding to the visual and/or auditory instructions to a second location wherein the objective functional recovery level representing the patient’s rehabilitative treatment progress is determined (See Yu: Figs. 1 and 12, and [0138], “In operation S270, the controller 113 processes the generated data. The generated data may include bio signal data obtained by converting the measured bio signal, stimulation data that includes information about electrical stimulation, feature factor data, and physiological function data. The controller 113 classifies the generated data. The health data collection device 110 may transmit data generated using the communication device to the management server 120. The transmitted data is stored in the data storage unit 121 as visit data”).
Regarding claim 16, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 11 as outlined above. Further, Zets and Malik teach that the system in accordance with Claim 11 wherein the at least one processor is further configured to execute the computer program to generate the first physiological performance data in response to an electromyography (EMG) of the sensed physiological performance of the first portion of the patient's body (See Malik: Fig. 1, and [0101], “In the above setting, the measure of the modulation depth of the acquired signals is used to quantify the response evoked in that neuron by the applied stimulus, and results in a tuning curve estimate for that neuron. Repeating such analysis across a neuronal ensemble can help in comparative analysis of neuronal tuning properties. Alternatively or in addition, the proposed methodology can be applied to any neuroscience experiment in which the underlying system can be expressed in the form of a state-space model that involves any of the intracortical (spike-rate, multiunit threshold crossing rate, analog multiunit activity, or local field potential), epicortical (elecrtrocorticogram), or epicranial (electroencephalogram or functional magnetic resonance imaging) neural signals”) and generate the first sensed movement data in response to inertial measurement units (IMU) of the sensed movement of the first portion of the patient’s body (See Zets: Fig. 1, and Col. 9 Lines 37-48, “Referring now to FIG. 1, a motional training system 10 according to aspects of the present invention is illustrated. The motional training system 10 is operated by a therapist 40 to provide motional training for a subject 15. As described previously, in an example application, the motional training system 10 may be employed to treat balance disorders in the subject 15. As shown in FIG. 1, the subject 15 is situated on force plates 11a and 11b, while a vibrotactile feedback mechanism 16 as well as optional inertial sensors 12 and 13 are mounted on, or coupled to, the subject 15. Meanwhile, another vibrotactile feedback mechanism 42 may be mounted on the therapist 40”).
Regarding claim 17, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 12 as outlined above. Further, Zets and Malik teach that the system in accordance with Claim 12 wherein the at least one processor is further configured to execute the computer program to generate the second physiological performance data in response to an electromyography (EMG) of the sensed physiological performance of the second portion of the patient's body (See Malik: Fig. 1, and [0101], “In the above setting, the measure of the modulation depth of the acquired signals is used to quantify the response evoked in that neuron by the applied stimulus, and results in a tuning curve estimate for that neuron. Repeating such analysis across a neuronal ensemble can help in comparative analysis of neuronal tuning properties. Alternatively or in addition, the proposed methodology can be applied to any neuroscience experiment in which the underlying system can be expressed in the form of a state-space model that involves any of the intracortical (spike-rate, multiunit threshold crossing rate, analog multiunit activity, or local field potential), epicortical (elecrtrocorticogram), or epicranial (electroencephalogram or functional magnetic resonance imaging) neural signals”) and generate the second sensed movement data in response to inertial measurement units (IMU) of the sensed movement of the second portion of the patient’s body (See Zets: Fig. 1, and Col. 9 Lines 37-48, “Referring now to FIG. 1, a motional training system 10 according to aspects of the present invention is illustrated. The motional training system 10 is operated by a therapist 40 to provide motional training for a subject 15. As described previously, in an example application, the motional training system 10 may be employed to treat balance disorders in the subject 15. As shown in FIG. 1, the subject 15 is situated on force plates 11a and 11b, while a vibrotactile feedback mechanism 16 as well as optional inertial sensors 12 and 13 are mounted on, or coupled to, the subject 15. Meanwhile, another vibrotactile feedback mechanism 42 may be mounted on the therapist 40”).
Regarding claim 18, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 14 as outlined above. Further, Wells teaches that the system in accordance with Claim 14 wherein the first portion of the patient's body moved comprises an affected one of the patient's arm, the patient’s leg, the patient's hand, the patient’s foot, the patient’s fingers or the patient’s toes, and wherein the second portion of the patient’s body moved comprises an unaffected other one of the patient’s arm, the patient’s leg, the patient’s hand, the patient’s foot, the patient's fingers or the patient's toes (See Wells: Fig. 1, and [0022], “Aspects of the exercise may be selected using the input device 109. The selected aspects may include a starting position, an ending position, or a transition motion. When a starting position is selected, the display device 107 may display the selection at the appropriate time in the captured video of the exercise. For example, a circle may be drawn around a displayed body part (e.g., a foot, a hand, etc.), which may be displayed in the captured video for the exercise. Similarly, an ending position may be highlighted. When a transition motion is selected, a path may be displayed during the captured video that tracks with the selection. The starting position, ending position, or the transition motion may include more area on the captured video than the body part occupies (e.g., a radius around a center point of the body part)”).
Regarding claim 19, Wells, Yu, Zets, Malik, and McHale teach all the features with respect to claim 1 as outlined above. Further, Wells, Yu, Zets, Malik, and McHale teach that a non-transitory computer readable medium containing program instructions for causing a computer to perform a method for monitoring and determining progress of a patient’s rehabilitative treatment (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments. In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient. The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107. The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine. The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102. In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 100 may split the captured video of the series of exercises into individual exercise videos. In an example, the video capture device 105 may be a Kinect from Microsoft of Redmond, Wash”) comprising:
receiving first physiological performance data (See Yu: Fig. 1, and [0044], “The health data collection device 110 receives a bio signal from a user. The health data collection device 110 extracts a feature factor from the bio signal. The health data collection device 110 may classify the feature factors and generate physiological function data representing the physiological features of each organ of the human body. For example, the physiological function data may represent blood pressure, cardiac output, skin temperature, and so on. The health data collection device 110 may convert the bio signal into bio signal data and convert the extracted feature factor into feature factor data”) in response to a sensed physiological performance of a first portion of the patient’s body (See Wells: Fig. 8, and [0077], “FIG. 8 illustrates a flow chart showing a technique for displaying augmented reality clinical movements in accordance with some embodiments. The technique 800 includes an operation 802 to analyze information about a clinical movement, such as a clinical movement by a therapist, to determine a path of motion representative of at least a portion of the clinical movement. In an example, a clinical movement may include a movement for an exercise, a routine, a stretch, an occupational therapy movement, a physical therapy movement, or the like. The clinical movement of the therapist may be captured using a movement capture apparatus. In an example, the movement capture apparatus includes an infrared sensor and the path of motion is determined from a series of snapshots, the snapshots including infrared sensor data from the infrared sensor”);
receiving first sensed movement data in response to a sensed movement of the first portion of the patient’s body (See Wells: Fig. 5, and [0058], “In an example, the augmented reality device 501 may be used to display one or more previous attempts by a patient at performing a clinical movement. For example, the camera 506 may capture the patient performing the clinical movement for a first time, including a first range of motion (e.g., up to a first target object or a first patient-specific waypoint). The first clinical movement attempt may be stored in the memory 504 or the database 511”);
segmenting the first physiological performance data and the first sensed movement data to generate first data (See Wells: Fig. 1, and [0049], “In an example, creating a path of motion or a target object may be automated with a target range of motion, such as one based on a diagnosis. For example, a therapist may perform a complete clinical movement, which may include one or more waypoints along the complete clinical movement, the waypoints representing progress points. The waypoints may include an initial partial clinical movement corresponding with a first target object along the path of motion, a second partial clinical movement corresponding with a second target object along the path of motion, etc. An ultimate target may be placed at the end of the path of motion. In this way, a plurality of path of motion targets may be established representing a full range of motion. The full range of motion may be broken down into partial range of motion segments, which may be displayed (e.g., progressively) to a patient in an augmented reality environment. The segments may be coupled to increase the range of motion targets progressively (e.g., each day adding another target with a wider range of motion). The range of motion may include functional measures that may be achieved by a patient. In an example, the range of motion may be changed based on a patient's height, weight, range of motion, proportionality, etc.”);
receiving second physiological performance data (See Wells: Fig. 5, and [0058], “Then, for example when the patient attempts the clinical movement a second or later time, the first attempt may be shown to the patient in the augmented reality display 510. The one or more previous attempts by the patient may be shown with a particular effect, such as a ghosting effect (e.g., faded, dim, or ethereal). The previous attempts may be shown in the augmented reality display 510 as the patient attempts the clinical movement at the later time, (e.g., previous attempts shown in real-time with the patient attempting the clinical movement)”) in response to a sensed physiological performance of a second portion of the patient’s body (See Yu: Fig. 1 and [0047], “The bio signal measurement device 112 measures a first bio signal from the user in the stabilization state and a second bio signal from the user in the perturbation state. The bio signal measurement device 112 may further measure a third bio signal from the user in the restored stabilization state after the perturbation state. Since the state of the human body changes by stimulation, the first bio signal and the second bio signal will be different. The difference between the first bio signal and the second bio signal may be an index of the user's health state”);
receiving second sensed movement data in response to a sensed movement of the second portion of the patient’s body (See Wells: Fig. 5, and [0058], “Then, for example when the patient attempts the clinical movement a second or later time, the first attempt may be shown to the patient in the augmented reality display 510. The one or more previous attempts by the patient may be shown with a particular effect, such as a ghosting effect (e.g., faded, dim, or ethereal). The previous attempts may be shown in the augmented reality display 510 as the patient attempts the clinical movement at the later time, (e.g., previous attempts shown in real-time with the patient attempting the clinical movement)”);
segmenting the second physiological performance data and the second sensed movement data to generate second data (See Malik: Fig. 1, and [0041], “It is therefore highly suited to real-time neural decoding and high-throughput offline analyses with high-dimensional state or observation vectors or large number of temporal samples. (For the purposes of this disclosure and accompanying claims, a real-time performance of a system is understood as performance which is subject to operational deadlines from a given event to a system's response to that event.) Indeed, in stark contradistinction with the commonly used greedy search algorithm, which requires hours for optimal channel identification based on pre-recorded data, the embodiment of the present invention perform the required assessment during the actual operation of the biomedical system, thereby enabling the selector 140 and the decoder 150 to govern the end effector in a matter of seconds at most”); and
determining an objective functional recovery level representing the patient’s rehabilitative treatment progress in response to all of a manifested category (See Zets: Fig. 12, and Col. 32 Lines 31-51, “This invention 600 is particularly useful as an assessment measurement tool for measuring the functional balance abilities of a subject. Multiple gait tasks are known to be reliable and accurate indicators of behavior functional ability. However, prior-art efforts to assess performance during such complex gait activities rely on human observations and subjective scoring. Therefore it is also an object of this invention, to provide measures that consist of multiple items that are to be summarized clinically into a composite score using computer based (automated scoring). For example, headshake may be simultaneously measured together with COP excursion during a dynamic gait task with associate head movement. The COP sway may be compared to pre-set limits or scored proportional to preset constant that are based on subject height, foot size and age). Excursions due to unplanned trips and falls may similarly be evaluated from the collected data and presented as a variance to be included in a score. The score may be made up of multiple tasks (as described in the list hereinbefore), each assessed individually. Therapist and patient instructions are further automated and provided using a computer. This is described in further detail below”), a latent category (See Malik: Fig. 1, and [0045], “The proposed methodology considers a continuous-time linear time-invariant (LTI) Gaussian dynamical system model consisting of a latent multivariate random process, x(t), with Markovian dynamics, related to multivariate observations, y(t). Such state-space model is expressed as”) and a significant category of corresponding segmented portions of the first data and the second data (See McHale: Fig. 4, and [0061], “Within the variable analytics module 45, a separate regression analysis is performed for each component of the defined stakeholder relationship causality model 52. The regression analysis performed for each component of the model allows for the identification of significant variables that ultimately drive customers' behavioural intentions 20. For example, the linear regression performed on the experiential and attitudinal variables 18 identifies the subset of variables that contribute most to the prediction of customers' behavioural intentions 20 such as repeat business and advocacy and therefore are likely to have the most significant impact on actual behaviours and organizational performance 16. At the conclusion of this process, the variable analytics software module 45 automatically produces reports 50 for the user to review and interpret”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612